PER CURIAM.
On February 25, 1977, a Dent County jury returned a verdict favoring the plaintiff in an action to recover for injuries allegedly sustained as the result of driving her automobile into a depression in a city street. Appellant filed an after-trial motion. Thereafter, appellant initiated the present appeal by filing a notice of appeal. However, the appeal is premature as the transcript filed with this court demonstrates that no judgment has been entered in this case.
In Missouri, a final judgment forms the basis for appellate review. Section 512.020, V.A.M.S.; Rule 74.01, V.A.M.R. The absence of a final judgment deprives this court of appellate jurisdiction and would convert any purported review into a meaningless act.
The appeal must be, and is, dismissed for lack of a judgment.
All concur.